PER CURIAM:
The record in this appeal reveals that the district court exceeded its jurisdiction in accepting the invitation of the parties to revise the “Mediated Settlement Agreement” (EXHIBIT A) when there existed unresolved disputed questions of fact as to the intention of the parties. The order appealed from is vacated and the cause is remanded to the District Court for an evidentiary hearing to determine the disputed questions regarding matters not covered by the said exhibit. Neither party to recover costs.
VACATED AND REMANDED